Citation Nr: 9924826	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a pilonidal cyst, 
to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a January 1997 statement the veteran also raised the issue 
of entitlement to service connection for his nasal polyps and 
related them to his exposure to Agent Orange.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The claims of entitlement to service connection for a 
pilonidal cyst, and a skin condition, to include as the 
result of exposure to herbicide agents, including Agent 
Orange, is not supported by cognizable evidence demonstrating 
that the claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
pilonidal cyst and a skin condition, to include as a result 
of exposure to Agent Orange are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection under Agent Orange

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  A list of these diseases is 
contained at 38 U.S.C.A. § 1116 (West 1991), and 38 C.F.R. § 
3.309(e) (1998).  The list includes chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).

The presumption for service connection applies for claimants 
exposed to an herbicidal agent as defined in 38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  Moreover, the diseases listed shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy which 
must become manifest to a degree of 10 percent or more within 
a year after service.  Respiratory cancers shall become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the veteran served in the Republic of Vietnam 
from January 1968 to September 1968.  His service medical 
records (SMRs) do not reflect any treatment entries for a 
pilonidal cyst or any type of skin condition.  The veteran 
was diagnosed with a draining pilonidal cyst on his June 1966 
pre-induction physical examination.  His September 1968 
separation examination made no reference to a skin condition 
or pilonidal cyst.

In support of his claim, the veteran has submitted private 
treatment records from A. E. Hollenberg, M. D., and K. E. 
Sherer, M. D.  The records from Dr. Hollenberg reflect that 
the veteran was treated for tonsillitis with a rash in 
September 1969.  The records from Dr. Sherer reflect surgical 
treatment for the veteran's pilonidal cyst in October 1970.  
Dr. Sherer noted that the veteran had had the pilonidal cyst 
for several years and had claimed some difficulty with it in 
service.  It had been draining recently and the veteran 
complained of tenderness and recurrent infection.  
Accordingly, the veteran elected to have the cyst incised.  
There was no medical opinion linking the veteran's pilonidal 
cyst to exposure to a herbicidal agent, to include Agent 
Orange.

Associated with the claims file are VA records dated from 
October 1988 to August 1995.  The records contain no 
reference to treatment for a pilonidal cyst.  The records do 
contain a reference to a diagnosis of dermatitis in July 
1996.  The veteran was seen on an outpatient basis for a rash 
with blisters on his chest.  No nexus between the rash and 
exposure to a herbicidal agent was provided.  

The veteran was afforded a VA examination in May 1996.  The 
veteran related that he noticed a skin condition 
approximately 10 months after he had returned from Vietnam.  
He went to a doctor at the time but received no therapy and 
the condition ultimately resolved.  The etiology was never 
determined and no diagnosis was given.  He related exposure 
to open drums of Agent Orange.  He developed a condition on 
his legs in 1991 when he developed blisters and hair loss.  
He said that the condition spontaneously resolved after two 
months without treatment.  He had also developed a red area 
on his chest several years earlier that also had resolved 
with no residuals or recurrence.  Finally, the veteran 
related that he had had surgery on his pilonidal cyst in 
1970.  He said that he initially had the cyst in 1967 but had 
not had any residuals or recurrence of any problems.  The 
examiner's diagnoses were:  remote history of a skin 
condition, not previously diagnosed or identified.  Currently 
asymptomatic and cured with no residual defects noted;  
Status post removal of cyst to buttock in 1970 with no 
recurrence and no residual.

The veteran also presented testimony at a hearing at the RO 
in November 1997.  However, the veteran's testimonial 
evidence was limited to the issue of PTSD.

Given the foregoing evidentiary record, then, since a 
pilonidal cyst is not among the conditions/diseases found at 
38 C.F.R. § 3.309(e) and inasmuch as there is no evidence 
reflecting a diagnosis of either skin condition (i.e., 
chloracne and porphyria cutanea tarda) included in such 
regulation, a plausible claim for service connection for 
either a pilonidal cyst or skin disability, due to exposure 
to Agent Orange, is, in each instance, not presented.

The Board notes that the veteran has submitted material 
relating to his payment from the Agent Orange Payment 
Program.  However, as the United States Court of Appeals for 
Veterans Claims (Court) has stated, "The standards required 
for receipt of compensation under the Agent Orange Veteran 
Payment Program thus appear very different from those 
required to establish a service-connected disability under 
chapter 11 of title, 38, U. S. Code."  Winsett v. West, 11 
Vet. App. 420, 425 (1998) (citing Brock v. Brown, 10 Vet. 
App. 155, 160-62 (1997)).  In order to establish entitlement 
to service connection for the claimed disabilities, the 
veteran must satisfy the requirements found in the statutory 
and regulatory framework pertaining to veterans' claims.  He 
has failed to satisfy those requirements.


Direct Service Connection

The United States Court of Appeals for the Federal Circuit 
has held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  Although 
that case specifically dealt with the list of radiogenic 
diseases contained in 38 C.F.R. § 3.311(b), the Board applies 
the holding in Combee to cases involving herbicide exposure.  
However, where the issue involves medical causation, 
competent medical evidence that the claim is plausible or 
possible is required to set forth a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran is seeking service connection for a pilonidal 
cyst and skin condition.  The legal question to be answered 
initially is whether he has presented evidence of well-
grounded claims; that is, claims that are plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
and there is no duty to assist him further.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran was diagnosed with a draining 
pilonidal cyst at the time of his pre-induction physical 
examination in 1966.  As the condition was noted at the time 
of his induction examination, the presumption of soundness is 
not for application.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304(b) (1998).  To establish 
service connection for the pilonidal cyst, the veteran must 
demonstrate that his condition was aggravated in service and 
that he has a current disability.

The veteran did undergo surgery for his pilonidal cyst in 
October 1970, some two years after service.  However, as 
noted above, while a draining pilonidal cyst was noted in 
conjunction with the veteran's June 1966 pre-induction 
examination, subsequent service medical evidence coincident 
with the veteran's actual period of active duty (i.e., 
October 1966 to September 1968) are silent for any reference 
to the cyst.  Further, when the veteran saw Dr. Sherer in 
1970, he reportedly indicated that the cyst caused (as 
recorded apparently by Dr. Sherer) "no great amount of 
difficulty" in service.  Inasmuch, then, as there is no 
evidence demonstrating that the veteran's pre-service 
pilonidal cyst underwent any increase in disability in 
service, in accordance with the provisions of 38 U.S.C.A. 
§ 1153 (West 1991) and 38 C.F.R. § 3.306 (1998), a plausible 
claim for aggravation-based service connection for a 
pilonidal cyst is not presented.  This aspect of the related 
claim is, therefore, not well grounded.  38 U.S.C.A. 
§ 5107(a).   

In addition, the record demonstrates that no skin condition 
was assessed or otherwise noted during the veteran's period 
of service, to include on the occasion of his physical 
examination performed in conjunction with his separation 
therefrom.  Subsequent to service, dermatitis, assessed by VA 
in 1996, is apparently the veteran's lone present skin 
condition.  There is, however, no evidence relating the same 
to service, which consideration renders the veteran's claim 
for direct service connection for skin disability 
implausible.  Consequently, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the foregoing claims (i.e., those comprising the first two 
issues listed on the title page) for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than either claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether either claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Entitlement to service connection for a pilonidal cyst and 
skin condition, to include as a result of exposure to Agent 
Orange is, in each instance, denied.




REMAND

With respect to his claim for service connection for PTSD, 
the veteran contends that he has PTSD due to a number of 
stressful incidents he experienced while stationed in Vietnam 
from January 1968 to September 1968.  In this regard, the 
record reflects, based on the related clinical records, that 
he has been assessed as having PTSD on occasions to include 
periods of VA hospitalization in March-April 1993, June 1993 
and July-September 1993.  In addition, the file contains a 
February 1993 statement from a non-VA physician, William 
Polanka, M.D., which physician first saw the veteran in July 
1991; the statement reflects that Dr. Polanka had assessed 
the veteran as having PTSD.  However, with respect to each of 
the foregoing items of evidence which reflect that the 
veteran has been assessed as having PTSD, the related 
narrative is silent as to the stressor(s) on which the 
veteran's diagnosis as having PTSD was predicated.  The 
latter consideration is significant, inasmuch as the 
attribution of PTSD to an identified stressor is necessary to 
establish a well grounded claim for service connection for 
PTSD.  See Gaines v. West, 11 Vet. App. 353, 357 (1998).  

More recently, when examined by VA In May 1996, in 
conjunction with which examination the veteran was assessed 
as having PTSD, he related, consistent with his DA Form 20, 
that his military occupational specialty involved work in 
communications.  As his ostensibly lone asserted stressor, he 
indicated that he (as recorded by the examiner) "first saw 
action when there was incoming mortar fire [when he landed in 
Vietnam] and [that] he saw his first casualty of an 
acquaintance a day later."  Based on a number of written 
items submitted by the veteran, to include a submission 
received at the RO in apparently early 1997, the foregoing 
events reportedly occurred on January 30 or 31, 1968, when a 
plane carrying the veteran from Okinawa landed "in Qui 
Nhon", South Vietnam.  

The Board notes that the record does not reflect, nor does 
the veteran allege, that he was awarded any decoration which, 
in accordance with 38 C.F.R. § 3.304(f) (1998), would permit 
a conclusive inference that his above-asserted stressor in 
fact transpired.  At the same time, the Board is fully 
cognizant that the veteran has been formally assessed as 
having PTSD in consideration of the above-cited 'mortar 
fire/casualty of an acquaintance' stressor.  However, in the 
absence of any evidence (as opposed to the veteran's mere 
assertions) that the above-cited stressful incident did in 
fact transpire, it becomes incumbent on him, in the context 
of this claim, to provide 'credible supporting evidence' from 
any source (such as a statement from a former service 
comrade) demonstrating that such claimed stressor in fact 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
The Board is, therefore, of the view that the veteran should 
be accorded an opportunity to submit such verification before 
his claim for service connection for PTSD is further 
considered on appeal.

Finally, the Board notes that the RO has not contacted the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the veteran's above-cited 'mortar 
fire/casualty of an acquaintance' stressor.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should inform the veteran of 
his obligation, relative to the above-
cited 'mortar fire/casualty of an 
acquaintance' stressor on which his 
assessment as having PTSD when examined 
by VA in May 1996 was predicated, as well 
as any additional stressor(s) he may 
elect to allege, to submit to the RO 
'credible supporting evidence,' such as a 
statement from a former service comrade, 
demonstrating that such stressor(s) 
actually occurred.  

2.  The RO should prepare appropriate 
correspondence and forward the same to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150-3197, and request it to verify 
the veteran's above-cited 'mortar 
fire/casualty of an acquaintance' 
stressor as well as any additional 
stressor(s) he may allege pursuant to the 
devilment contained in the preceding 
numerical directive.

3.  On condition that the above-addressed 
development results in confirmation of 
the veteran's above-cited 'mortar 
fire/casualty of an acquaintance' 
stressor, the RO need not have the 
veteran reexamined by VA or undertake any 
additional development.  However, if the 
above-addressed development results in 
confirmation of a stressor other than the 
above-cited 'mortar fire/casualty of an 
acquaintance' stressor, the RO should, in 
such event, then schedule the veteran to 
be examined by a VA psychiatrist for the 
purpose of determining whether such 
stressor(s) alone is(are) sufficient to 
account for a diagnosis of any 
ascertained PTSD.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  

5.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


 

